Daly, P. J.
As the action was for wages earned by a female employed other than as a domestic servant, and the amount of damages recovered was less than $10, plaintiff is entitled to $5 additional costs, and the justice should have inserted that amount in the judgment. Consol. Act, chap. 410, Laws 1882, §§ 1424 and 1420. As the respondent does not dispute this, and there is no question upon which a new trial need be ordered, we shall direct that the judgment be modified by adding the $5 additional costs.
Where there is a mere error in a matter of figures and a new trial will not change thé result, a judgment may be modified even by increasing the amount of the recovery. Golde v. Whipple & Co., 7 App. Div. 48; 39 N. Y. Supp. 964.
The judgment modified accordingly, without costs to either party.
McAdam and Bischoff, JJ., concur.
Judgment modified by adding to plaintiff’s recovery $5 additional costs, and as modified affirmed, without costs."